Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nathan Gallus (Reg. No. 69,860) on 19 October 2021.
The application has been amended as follows: 
--7. An apparatus comprising:
a first memory array;
a second memory array; and
logic coupled to the first memory array and the second memory array;
wherein:
the first memory array and the logic are within a field programmable gate array (FPGA), and the second memory array is configured to store at least two boot images and the first memory array is configured to operate in a first configuration with the first memory array having a persistent memory configuration or a second configuration with the first memory array having a non-persistent memory configuration, based on which of the at least two boot images is used. --

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kochar, Yatharth et al. (US Patent No. 9,652,252) “System and Method for Power Based Selection of Boot Images”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           	10/19/2021